' Case 1:17-crvOOlOl-LEK Document 360 Filed 10/24/18 Page 1 014 Page|D'#: 3373

l U.S. Department of Justice

 

 

 

Unfted States Attoi'ney
` Di.sm'cr of Hawaiz'
4 P.Hcirl~”edemznui!dmg
3 UOA`.Ia Mom Blv¢i, Room 6-100
j Homhzfu, Hawaii 96850
OCtoher 23, 2018
I-Ionorable_ Leslie E. Kobayashi §_`!{__,il.. z 1 i "_
Um`ted States District Judge ' - `f` ` y
300 Ala l\/loana Boulevard - m ;>_`:_1;{§‘::+;‘ij;;j~'“-J ‘. . w
Honolulu, Hawaii 96850 _ .. - l » - .

Re; Unired states v. Anthony Williams, Anabel cabebe, Barbara
Wilnm.s, cam. No. 17-00.101 LEK

Dear Judge Kohayashi:

This letter responds to the Court’s Order, dated October 16, 2018,
seeking a proposal for the competency evaluation of Det_`endant Anthony Williams,
pursuant to 18 U.S.C. § 4241, at the Federal Detention Center, Honolulu. As
permitted.by-the Court at the status conference of the parties on October 16, 2018,
this letter also sets forth the govemment’s objection to the appointment of Dr.
Tanya D’Avanzo, Whom Defendant proposed just prior to the October 16, 2018
status conference,_ and the government renews its request for a competency
evaluation conducted by the Bureau of Prisons (BOP) for the reasons helow.
Should the Court order the parties to proceed With a competency evaluation
conducted'by Dr. D’Avan-Zo, a proposed schedule is set forth heloW.

I. D’Avanzo E;pertise and Evaluation Schedule_

The government has conferred With Dr. D’Avanzo, a Clinical _
Neuropsychologist, Who provided_an updated curriculum vitae. \Attachment A.- .
ln addition to the experience listed on her CV, Dr. D’Avanzo has indicated that she
has experience that is relevant to a Court-ordered competency evaluation: Dr.

D’Avanzo has. performed mental health evaluations that have been referred to her
by HaWaii State courts_approximately twice a month for ten years Dr. D Avanzo
estimates that a half to one-third_of these evaluations involve a` defendant’s fitness
to proceed v\dth prosecution, pursuant to Havvaii Revised Statutes § 704-404.

 

` Case 1:17-cr-OOlOl-LEK Document 360 Filed 10/24/18 Page 2 014 Page|D #: 3374f

Dr. D’Avanzo describes the l-Iawaii State court fitness-to-proceed
evaluation process as follows._ Forensic examiners nom a three-person panel,
including at least one psychiatrist and one licensed psychologist separately
interview the defendant Following these interviews, the defendant is referred to
`Dr. D’Avanzo.` Over two-and-a~halfhours, Dr. D’Avanzo conducts a clinical
interview and formal psychological testing of the defendant 1 Based upon this
evaluation, Dr. D’Avanzo prepares_a 3-4_page report to submit to the three-person
panel. The panel then prepares its own recommendation to the court For the
proposed competency evaluation Dr'. D’Avanzo envisions conducting a similar
interview and testing as she would for a referral, and preparing a similar 'report,
which she will submit directly to this Court.

Should this Court proceed~with a competency evaluation conducted
by Dr. D’Avanzo, the earliest she is available to conduct her evaluation would be
the week of November 26 2018. Dr. D.’Avanzo indicates that she can have a
report prepared by December 14 2018.

 

 

II. Government Obj ection to Dr. D’Av`anzo

By this Coul't’s leave, granted October 16, 2018, the government
objects to the appointment of Dr. D’Avanzo to conduct Defendant_Anthony
Williams’s competency evaluationj and renews its proposal for a full evaluation of
Defendant by BOP, as set forth in its letter dated October 15, 2018. ln sum, the
brief evaluation procedure outlined by Dr. D’Avanzo will not be adequate for the
unique.challenge presented by Defendant Williams, whose competency is at issue
and yet who continues to represent himself in this prosecution

The government takes issue with the brevity and limited scope of Dr.
D’Ava_nzo’s evaluation As noted above, Dr. D’Ava.nzo’s exposure to Defendant
lasts only `two-and-a-halfhours, and consists solely of an interview and testing, and
not any prolonged observation We note that the evaluation that Dr. D’Avanzo
proposes to conduct falls short of the iimess-to-proceed procedures that Dr. `
D’Avanzo typically follows for her state referrals,_ as set forth in Haw._Rev. Stat. § . _
-704-404. These procedures envision separate interviews with three mental health
professionals before Dr. D’Avan_zo conducts her own interview and testing, and
then involves review of Dr. D’Avanzo’s findings by the panel. Dr. D’Avanzo has
interviewed defendants and provided recommendations to the court directly,
without a three~person panel, but does so rarely, in less than 10% of her referrals

' 2

 

Case 1:17-cr-00101-LEK Document 360 Filed 10/24/18' Pa`ge 3 014 Page|D #: 3375

The findings of this evaluation are all the more important in this case
because Defendant is proceeding pro se. Although the issue to be evaluated in the
_ proposed proceeding is Defendant’s competency to stand trial, the underlying
findings are necessarily relevant to whether Defendant can reasonably represent
himself and present an adequate defense at trial. “[T]he Constitution permits
judges to take realistic account of the particular defendant’s mental capacities by
asking whether a defendant seeks to conduct his own defense at trial is mentally
competent to do so.” Indi'ana v. Edwards, 554 U.S. 164, 177-78 (2008). Thus, a
- person may be competent to stand tiial, but “still suffer from severe mental illness
to the point where they are not competent to conduct trial proceedings by
themselves ” Id.

At Defendant’s arraignment and plea, on September 29, 2017, this
Court, Maglstrate ludge Kenneth .l Mansfield, found that Defendant was capable
of representing himself based solely upon an in-court colloquy ECF No. 35. ln
the year Since that proceeding, however Defendant demonstrated that he may not
be competent to conduct trial proceedings by himself Defendant has filed 54
motions and 16 filings for miscellaneous relief, often invoking religious authorities
and leveling ad hominem attacks against the prosecution and the Court while
advancing legally frivolous theories

ln order to protect the legal process at tiial, the government reserves
the right to re-visit whether Defendant may represent himself after the competency
evaluation report is completed This makes a comprehensive competency
evaluation by an experienced evaluator all the more important Dr. D’ Avanzo has
never been asked to evaluate whether a defendant may proceed pro se. Moreover,
. Dr. D’Avanzo has not been qualified as an expert in any court on the issue of
competency or a defendantis fitness to proceed with prosecution Finally, Dr.
D’ Avanzo has not conducted any Federal competency evaluations, nor has she
been qualified as an expert in Federal court

We note for the Court that we had invited Dr. Lesl_i .lohnson, BOP
Forensic Psychologist, who has extensive experience conducting Federal
competency evaluations and who has been qualified as an expert to testify
regarding competency in Federal court, about traveling to the Federal Detention
Center, Honoluln to conduct an evaluation similar to the evaluation proposed by
Dr. D’Avanzo. Dr. lohnson indicated that she would not feel comfortable

3

 

' _ Case 1:17-cr-00101-LEK Document 360 -Filed 10/24/18 Page 4 014 Page|D #: 3376

conducting such an evaluation without extended observation of Defendant in light
of his pro se status.

As noted, the governments proposed competency evaluation
procedure is set forth in its October 15, 2018 letter. Should the Court remand
Defendant Williams to the BOP for evaluation at the Metropolitan Detention
Center, Los Angeles, the government will endeavor to facilitate and expedite the
evaluation_to ensure that it is completed promptly Otherwise, we will arrange for
the competency evaluation consistent with the Court’s direction `

Very truly yours,

KEN]I M. PRICE
United- States Attomey
District of Hawaii `

`B.v OJW

GREGG l’ARlS YATES
Assistant/U.S. Attorney

cc: Defendant Anthony Williams
Lars Isaacson, Esq., standby counsel for Defendant Anthony Wi]liams

M_ichael lay Green, Esq., counsel for Defendant Anabel Cabebe _
_ Bi.mey Bervar, Esq., counsel for Defendant Barbara Williams

 

